              Case 2:20-mj-00173-SRW Document 3 Filed 07/20/20 Page 1 of 50



AO 106(Rev. 04/10) Application for a Search Warrant


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                         Middle District of Alabama

              In the /vlatter ofthe Search of
         (Briefly descrihe the property to he searched
          or iden116) the person by name and addressj                           Case No.9,,
     The premises located at 1160 Laurel Brook Lane,
   Montgomery, Alabama 36117, including all buildings,
  structures, storage facilities, and other artifices located,
       along with electronic devices, at that address.
                                           APPLICATION FOR A SEARCH WARRANT
        1, a federal law enforcement officer or an attomey for the government, request a search warrant and state under
penalty of perjury that 1 have reason to believe that on the following person or property (identifY the person or describe the
and give its location):
 See Attachment A
located in the              Middle               District of            Alabama              , there is now concealed adentift the
person or describe rhe property to be ser:edi:
 See Attachment B


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               O evidence of a crime;
                 O contraband, fruits of crime, or other items illegally possessed;
                 O property designed for use. intended for use, or used in committing a crirne;
                 O a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                         Oflimse Description
        21 U.S.C.§ 841 (a)(1)                     Unlawful Distribution of a Controlled Substance


         The application is based on these facts:
        See attached affidavit incorporated herein by reference and made part of this application.


               Continued on the attached sheet.
          0 Delayed notice of       days (give exact ending date if m                     30 days:                    )is requested
            under I 8       § 3103a,the basis of which is set forth on                   ched sheet.


                                                                                            Applicant s signature

                                                                                         Darryl Henton, SA, DEA
                                                                                            Printed natne and tit(e

Sworn to telephonically before rne and signed on:


Date:           07/20/2020                                                   ALSasan.Russ Walker
                                                                                              Judge 's signature

City and state: MONTGOMERY,AL                                                SUSAN R. WALKER, U.S. MAGISTRATE JUDGE
                                                                                            Printed name and ritle
       Case 2:20-mj-00173-SRW Document 3 Filed 07/20/20 Page 2 of 50




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMA

IN THE MATTER OF THE SEARCH OF
THE PREMISES LOCATED AT 1160
LAUREL BROOK LANE, MONTGOMERY,
                                 Case No. 220-MJ-173-SRW
ALABAMA 36117, INCLUDING ALL
BUILDINGS, STRUCTURES, STORAGE
FACILITIES, AND OTHER ARTIFICIES
LOCATED,ALONG WITH ELECTRONIC
DEVICES,
AT THAT ADDRESS

                     AFFIDAVIT IN SUPPORT OF APPLICATION FOR
                          SEARCH AND SEIZURE WARRANT

        I, Darryl W. Henton, being first duly sworn, hereby depose and state as follows:

                          INTRODUCTION AND AGENT BACKGROUND

        1.      I make this affidavit in support of an application for the issuance of a warrant to

search the commercial property described as the residence of Dr. D'Livro Lemat Beauchamp,

located at 1160 Laurel Brook Lane, Montgomery, Alabama 36117, including all buildings,

structures, storage facilities, and other artifices located at that address, as well as all electronic

devices located at that address, in order to seize fruits, instrumentalities, and evidence related to

possible violations of 21 U.S.C. §§ 841(a)(1) and 846.

        2.      I am an investigator or law enforcement officer of the United States within the

meaning of Title 18, United States Code, Section 2510, that is, an officer of the United States

who is empowered by law to conduct investigations and to make arrests for offenses enumerated

in Title 18, United States Code, Section 2516. I have been a special agent of the Drug

Enforcement Administration (DEA)since November of 1997. Prior to becoming a special agent,

I was a state of Alabama, City of Mobile, Alabama police officer from November of 1985 to

November of 1997. I also obtained a Bachelor of Science degree in criminal justice and a
       Case 2:20-mj-00173-SRW Document 3 Filed 07/20/20 Page 3 of 50




master's degree in public administration from Troy State University in Troy, Alabama.

Pursuant to my employment with the DEA,I have investigated criminal violations of federal

drug laws and related offenses, including, but not limited to, violations of Title 21, United States

Code, Sections 841, 843, 846, 848, 856, 952, 960, and 963, and Title 18, United States Code,

Sections 1952 and 1956. I am familiar with, and have employed, all normal methods of

investigation, including, but not limited to, visual surveillance, electronic surveillance, informant

interviews, interrogation, and undercover operations.

       3.      This affidavit is intended to show merely that there is sufficient probable cause

for the requested warrant and does not set forth all of my knowledge about this matter.

       4.       Based on my training and experience and the facts set forth in this affidavit, there

is probable cause to believe that violations of 21 U.S.C. §§ 841 and 846 have been committed by

Dr. D'livro Lemat Beauchamp and others. There is also probable cause to search the

information described in Attachment A for evidence of these crimes further described in

Attachment B.

                                            JURISDICTION

       5.      This Court has jurisdiction to issue the requested because the property to be

searched is located within the district. See Fed. R. Crim. P.41(b)(1).

                                       RELEVANT PROVISIONS

       6.      Based on my training and experience, and the training and experience of other

DEA diversion investigators, special agents, and other law enforcement officers, I know that:

               a.      Title 21, United States Code, Section 841(a)(1) makes it unlawful for any

person knowingly or intentionally to distribute or dispense a controlled substance except as

authorized by that subchapter.



                                                  2
       Case 2:20-mj-00173-SRW Document 3 Filed 07/20/20 Page 4 of 50




               b.      Pursuant to Title 21, United States Code, Section 822(a)(1) and (a)(2), and

21 C.F.R. § 1301.11 and other regulations, a person who distributes or dispenses any controlled

substance, or who proposes to dispense any controlled substance, must obtain a registration from

the DEA every three years.

               c.      Under 21 C.F.R. § 1306.03, a prescription for a controlled substance may

only be issued by a practitioner who is both authorized to prescribe in the jurisdiction in which

she is licensed to practice her profession and registered with the DEA (unless otherwise exempt

from registration).

               d.      Under 21 C.F.R 1306.3(a)(1) and(2) and 21 C.F.R. § 1306.4(a), a

prescription for a controlled substance is only valid if it has been issued for a legitimate medical

purpose by an individual practitioner acting in the usual course of professional practice. Ifa

physician—even a holder of a DEA registration—issues a prescription and that prescription does

not satisfy the above-recited criteria, then the prescription constitutes an unlawful distribution

and dispensing of a controlled substance, in violation of 21 U.S.C. § 841(a)(1).

               e.      The Alabama Board of Medical Examiners (ABME)requires that a

physician maintain a patient's complete treatment records (including evaluations, diagnoses, and

prognoses) for a period of no less than ten years from the patient's last visit.

                                      PROBABLE CAUSE

A.     Background Information

       7.      I know, from the investigation described below, that Beauchamp is currently a

physician licensed to practice medicine by the state of Alabama and practicing in Montgomery,

Alabama. According to records maintained by the ABME, Beauchamp obtained his Alabama

Medical License on or about August 28, 1996. Since that time, to the best of my knowledge, he



                                                  3
       Case 2:20-mj-00173-SRW Document 3 Filed 07/20/20 Page 5 of 50




has practiced continuously in Alabama (with the exception of a brief respite from his practice

during the COVID-19 pandemic).

       8.      Based on a review of publicly available databases maintained by the Alabama

Secretary of State, I know that, on or about July 7, 2003, someone registered with the state of

Alabama Obelisk Healthcare, L.L.C. Currently, Beauchamp is the sole member and registered

agent of Obelisk Healthcare, L.L.C. The address provided for the business is 4705 Woodmere

Blvd., Montgomery, AL 36106. The original 'Nature of Business" reported to the Secretary of

State was:"PROMOTE/DISTRIBUTE/RECORD/MFG/RETAIL/SELL

CLOTHING/MUSICAL ITEMS." On or about April 20, 2011, according to the database, the

purpose changed to "MEDICAL PRACTICES."

       9.      I know, from review of DEA records, that, on or about January 15, 1997, the DEA

assigned to Beauchamp DEA registration BB5182124. This registration has been continuously

renewed since that date. The last renewal occurred on or about June 28, 2017. At the time of the

renewal, the address provided to be associated with the DEA registration number was 4705

Woodmere Boulevard, Montgomery, Alabama 36106. According to the DEA records, with this

registration number, Beauchamp is authorized by the DEA to prescribe drugs in schedules 2, 2N,

3, 3N, 4, and 5.

       10.     I know, based on surveillance performed by an agent working with me, that

Beauchamp currently practices at a building located at 4705 Woodmere Boulevard,

Montgomery, Alabama 36106. The signage on the glass front door of the building lists the

practice as "Obelisk Heakhcare." I also know that, on the website for Obelisk Heakhcare,

L.L.C., obeliskheakhcare.com, Beauchamp is listed as the lead physician and the practice is




                                                4
       Case 2:20-mj-00173-SRW Document 3 Filed 07/20/20 Page 6 of 50




listed as being located at 4705 Woodmere Boulevard.       This website remains currently

accessible as of July 17, 2020.

       11.     The website (obeliskhealthcare.com) describes Obelisk Healthcare as being

"designed to meet all your primary health care needs by providing routine and minor emergency

care for the entire family." The website goes on to state that prospective patients "simply come

in any time [they] need medical care." Based on this statement, I infer that, at least at the time

the website was published, Beauchamp's practice was a primary care practice.

       12.     The website (obeliskhealthcare.com) describes Beauchamp as "a Board-Certified

Physician of Urgent Care Medicine." It further states that Beauchamp "began practicing

medicine in Montgomery, Alabama in 1996" and that "[h]e plays an active role in providing

state-of-the-art services for primary and urgent care to the entire Montgomery, Alabama area."

       13.     I am not aware of Beauchamp practicing medicine in any location other than 4705

Woodmere Boulevard in Montgomery. However,I know that he also operates some form of

medical-spa practice located at the same address-4705 Woodmere Boulevard. That business is

referred to as"Symmetry MedSpe and maintains a website for that business,

symmetrymedspa.com. That website remains accessible as of July 17, 2020. According to the

website for Symmetry MedSpa, the practice "provides everything from liposuction to laser hair

removal, to treatments for cellulite and more." The website goes on to state that "Dr. D'livro

Beauchamp, Medical Aesthetician, and his professional team provide expert services and

treatments to give you a more youthful and rejuvenated appearance." I do not know how long

Beauchamp has operated Symmetry MedSpa. Nothing on the website for Symmetry MedSpa

indicates that, as part of his practice through that entity, Beauchamp provides long-term

prescriptions for chronic pain conditions.



                                                 5
       Case 2:20-mj-00173-SRW Document 3 Filed 07/20/20 Page 7 of 50




B.     Identification of Beauchamp as a Potential Subject

        14.     During the fall and winter of 2019, I and other DEA and United States

Department of Health and Human Services Office of lnspector General(HHS-OIG) special

agents prepared for the trial of a Montgomery physician charged with unlawfully distributing

controlled substances, health care fraud, and money laundering, Dr. Richard A. Stehl. See

United States v. Richard A. Stehl, 2:18-CR-358-TFM-JTA (M.D. Ala.).

        15.     During the course of preparing for that trial, agents working with me and 1

reviewed Prescription Drug Monitoring Program(PDMP)reports associated with patients who

received the prescriptions that gave rise to the counts at issue at the trial.

        16.     The PDMP database exists to store information about all controlled substances

prescriptions filled or dispensed within Alabama. Pharmacists who fill prescriptions and

physicians who dispense medications are required to make entries into the PDMP database

whenever they dispense a controlled substance. The information that must be reported includes:

(1)the patient's name;(2)the prescribing physician; (3)the type and quantities of controlled

substances prescribed; and (4)the name of the dispensing pharmacy or physician. Accordingly,

the PDMP database can be used to generate reports of all of the controlled substances

prescriptions obtained at an Alabama pharmacy by a patient over a period of time—regardless of

the issuing provider, type of drug, or filling pharmacy. Likewise, the database can generate

reports describing all of the controlled substances prescriptions issued by a physician and filled

at an Alabama pharmacy—regardless of the patient, filling pharmacy, or type of drug. In other

words, the database is searchable by both patient and prescriber.

        17.     Upon reviewing the PDMP reports associated with the patients whose

prescriptions were going to be at issue in the Stehl trial, agents working with me and I observed



                                                   6
       Case 2:20-mj-00173-SRW Document 3 Filed 07/20/20 Page 8 of 50




that one of the patients had received from another doctor—Beauchamp—prescriptions that were

similar to those that the grand jury had indicated Stehl for issuing to that patient. Specifically,

from January 31, 2014 through June 15, 2015, patient Paige O. received routine monthly

prescriptions from Beauchamp for buprenorphine, a Schedule III controlled substance commonly

prescribed to treat pain and opioid addiction. The grand jury indicted Stehl for prescribing Paige

O. buprenorphine.

        18.    Upon further investigation into the Stehl prescriptions issued to Paige O., agents

working with me and I developed additional reasons to think that the Beauchamp prescriptions

issued to Paige O. might have been illegitimate. For example, in a letter sent to the ABME and

in the possession of the DEA, Stehl wrote that he had actually prescribed Paige O. less

buprenorphine than had Beauchamp and that Stehl would never prescribe to a patient the amount

of buprenorphine the patient was receiving from Beauchamp when she had begun seeing him.

Additionally, I and agents working with me interviewed Paige O. During that interview, she

stated that she had stopped seeing Beauchamp and started to see Stehl because Beauchamp was

charging her around $250 per appointment.

        19.    Additionally, another Stehl patient, Ann L. stated that she too had seen and been

prescribed controlled substances by Beauchamp before starting to see Stehl. This was significant

to me, as an independent expert physician had identified the controlled substances Ann L.

received as a result of Stehl prescriptions as being potentially hazardous to her health.

       20.     In light of these discoveries, I decided that, once the Stehl trial had concluded, I

would consider opening an investigation of Beauchamp. On December 19, 2019, the jury

convicted Stehl on all 101 counts charged, including each of the drug distribution counts

involving prescriptions issued by Stehl to patients Paige O. and Ann L.



                                                  7
       Case 2:20-mj-00173-SRW Document 3 Filed 07/20/20 Page 9 of 50




C.      February 10,2020 Initial Receipt ofInte llige nce from Source of Information

        21.     After the conclusion of the Stehl trial, I spoke with an investigator employed by

the ABME. During that conversation, I asked the investigator whether the ABME had or was

currently conducting an investigation of Beauchamp. The investigator informed me that in fact,

he had recently received a call from a source of information who was in a unique position to

provide intelligence about Beauchamp's medical practice. Based on his receiving of this

information, the investigator had opened an investigation of Beauchamp.

        22.     Subsequently, on February 10, 2020, I spoke, over the telephone, with this person

in a unique position to provide intelligence about Beauchamp's medical practice. I will refer to

this person, throughout the remainder of this affidavit as "SOM."' During the telephone call,

SOI-1 stated that she/he wished to provide information about Beauchamp and his practice, which

she/he identified as being located at 4705 Woodmere Boulevard, Montgomery, Alabama 36106.

She/He stated that Beauchamp practices at this location and that he is the only physician who

does so. At his practice, according to SOI-1, Beauchamp prescribes Schedule II opioid

controlled substances, including oxycodone. Beauchamp issues prescriptions by sending

electronic prescriptions directly to pharmacies using a secure e-prescription platform.

Additionally, SOI-1 stated that Beauchamp stores medical records associated with the care he

provides his patients in three-different electronic health records platforms.

        23.     SOI-1 stated that she/he wished to inform law enforcement that Beauchamp was

issuing controlled substances prescriptions to friends, fraternity brothers of his, and girlfriends of

his fraternity brothers, even though most of these recipients of prescriptions were not coming to

the office for examinations before receiving prescriptions. Additionally, Beauchamp was not


          'After February 10,2020, SOI-1 became a DEA informant. She/He has sincebeen deactivated. To be
clear, at the time SOI-1 provided initial information about Beauchamp,s he/he was not a DEA informant.

                                                     8
         Case 2:20-mj-00173-SRW Document 3 Filed 07/20/20 Page 10 of 50




maintaining medical records associated with the treatment—by "treatment," I mean

prescriptions—he was providing to these persons. SOI-1 stated that some of these persons had

no medical files at all in any of the databases associated with Beauchamp's practice. Others, said

SOI-1, did have files, but those files did not indicate that the patient had been seen by

Beauchamp in years. Moreover, SOI-1 stated that these persons' names did not appear on sign-

in sheets because they did not come to the office before receiving controlled substances

prescriptions. Instead, Beauchamp electronically sent to the pharmacies prescriptions for these

persons without the persons ever coming to the practice.

         24.     SOI-1 provided the names of six individuals who received controlled substances

prescriptions in this manner—in other words, without coming to the office and without, in the

view of SOI-1, being a "patient" in the typical sense. Those people were:          G.R.        J P.

  J.P.           W P.              L.B.       , and       M.D.      . SOI-1 also named S M.

 SM      as one of these patients. However, according to SOI-1, S.M. did occasionally come

by the office. SOI-1 stated that S.M. lives in Atlanta.

         25.   SOI-1 stated that pharmacies sometimes called the office and sought to verify

prescriptions issued to the above-named individuals and other persons who received controlled

substances prescriptions in this manner. According to SOI-1, when a pharmacy called seeking to

verify a prescription issued to a "friend' of Beauchamp's (i.e., a fraternity brother, significant

other fraternity brother, or some other person having an out-of-office relationship with

Beauchamp), Beauchamp personally spoke with the representative of the pharmacy and

authorized the prescription.




                                                  9
      Case 2:20-mj-00173-SRW Document 3 Filed 07/20/20 Page 11 of 50




       26.     During the call, SOI-1 identified the following three companies as being used by

Beauchamp and Obelisk Healthcare to maintain medical records electronically: (1) Spring

Charts;(2) Practice Fusion; and (3) Patient Now.

       27.     During the interview, SOI-1 also stated that Beauchamp issued prescriptions for

buprenorphine (a Schedule III controlled substance used to treat, among other things, opioid

addiction) and phentermine (a Schedule IV controlled substance used to treat, among other

things, obesity), without ever seeing patients. Rather, medical assistants saw and evaluated

patients and recommended prescriptions to Beauchamp and Beauchamp then issued the

prescriptions—without ever examining or interviewing the patients or reviewing the patients'

medical records.

       28.     I know from my training and experience that it would be outside the normal

course of professional medical practice for a physician to issue prescriptions for controlled

substances without ever seeing the patient in a medical office, examining, evaluating, or

maintaining a medical file on the patient. I also know that it would be outside the normal course

of professional practice for a physician to delegate to a medical assistant(who does not

necessarily have even an associate's degree) the authority to, in effect, examine a patient and

prescribe a controlled substance like buprenorphine or phentermine.

D.     Evaluation of Criminal Histories and PDMP Reports ofFebruary 10,2020 Patients

       29.     After receiving the telephone information from SOI-1, I and other agents working

with me obtained criminal history information and PDMP reports associated with each of the six

individuals identified by SOI-1 as receiving prescriptions from Beauchamp without coming to

Beauchamp's office and being examined. I obtained criminal history information because I

believed, based on my training and experience, that SOI-1's information suggested that



                                                 10
       Case 2:20-mj-00173-SRW Document 3 Filed 07/20/20 Page 12 of 50




Beauchamp may be—knowingly or unknowingly—furnishing controlled substances that are then

resold to others. In my training and experience, those who obtain controlled substances through

illegitimate prescriptions sometimes resell the controlled substances they obtain. I also know

that such people sometimes have prior criminal histories. I obtained PDMP reports associated

with those persons in order to verify whether Beauchamp was in fact prescribing controlled

medications to those persons. The following summarizes the information I obtained about each

patient.2

                 1.              G.R.


         30.                GR               has a date of birth of               1986. According to state

records, he resides in Montgomery, Alabama.

         31.     On May 5, 2011, G.R. was arrested by the Montgomery County Sheriffs

Office for first-degree possession of marijuana. The case is listed as pending in a federal

database.

         32.     On March 17, 2013, G.R. was arrested by the Montgomery County Sheriffs

Office for selling or furnishing liquor to a prohibited person. The federal database does not list a

disposition for that matter.

        33.      On July 19, 2018, G.R. was arrested by the Georgia State Patrol for driving

under the influence of alcohol.

        34.      As for the PDIVIP,the PDMP records showed that, on or about February 25, 2016,

 G R. first obtained from Beauchamp a prescription for 90 30-milligram oxycodone tablets.


Oxycodone is a Schedule II opioid commonly used to treat pain. Between that date and March

26, 2020, Rogers obtained 33 additional prescriptions from Beauchamp. Each prescription was


         2For ease ofreference,a chart summarizing the PDMP data and th e criminal h istory information for each
relevant patient can be found at Attachment C.

                                                        11
      Case 2:20-mj-00173-SRW Document 3 Filed 07/20/20 Page 13 of 50




for 90 30-milligram oxycodone tablets. With a few exceptions, these prescriptions appeared to

have been issued monthly.       G R. filled all prescriptions at the same pharmacy.


         35.    The PDMP report did not reflect that G.R. had received any prescriptions for

any controlled substances from any prescriber other than Beauchamp during the preceding four

years. This is significant to me because, typically, if a prescription is legitimate, multiple doctors

may have issued the same prescription to the patient over a four-year period. This might occur

when a patient transfers from one doctor to another and seeks to remain on the medication

provided by the previous doctor. Or, it might occur when the patient's regular doctor is out of

town or otherwise unavailable at the time the patient needs a refill on his or her medication. On

the other hand, if a prescription is illegitimate—meaning the patient does not really have a

legitimate medical need for the medication—then it is less likely that another doctor will

prescribe the same medication to the patient.

         2.            J.P.


         36.               JP             has a date of birth of         1990.

         37.    According to criminal history records,         J.P.
                                                               J          has previously been

arrested for third-degree assault, menacing, obstructing justice by trying to elude police, and

third-degree domestic violence. He has only been convicted of third-degree assault.

         38.    According to the PDMP report, beginning on November 27, 2017, J P.

  J.P.     received almost-monthly prescriptions from Beauchamp for 90 30-milligram

oxycodone tablets. In total, he received 28 such prescriptions between that date and the most

recent date on which he received such a prescription from Beauchamp, April 6, 2020.

  J.P.     filled those prescriptions at three different pharmacies. This is significant because, as I

know from my training and experience, people who obtain controlled substances through



                                                  12
       Case 2:20-mj-00173-SRW Document 3 Filed 07/20/20 Page 14 of 50




medically illegitimate prescriptions often take those prescriptions to muhiple pharmacies so as to

avoid raising the physician of any single pharmacist or pharmacy.

       39.     During the last four years, the only other controlled substances prescriptions

      J.P.       received—from any prescriber in Alabama—were:(1) a November 15, 2016

prescription from Beauchamp for 60 30-milligram dextroamphetamine-amphetamine (a

stimulant commonly prescribed to treat attention deficit hyperactivity disorder) tablets; and (2) a

May 20, 2018 prescription for 30 10-milligram oxycodone tablets from nurse practitioner Ginger

McDougal, a prescriber who does not appear to be associated with Beauchamp.

       3.             W.P.


       40.             WP            has a date of birth of           1959.

       41.     According to criminal history records,         W.P.       has a 1984 conviction for

first-degree theft of property and a 1990 conviction for first-degree theft of property.

       42.     According to the PDMP report, beginning on January 26, 2018,                W.P.


began receiving prescriptions for 90 30-milligram oxycodone tablets from Beauchamp. After

that date, Beauchamp issued 26 such prescriptions to                    —issuing approximately

one per month. The most recent prescription was issued by Beauchamp to              W.P.          on

March 23, 2020.         W.P.        filled those prescriptions at five different pharmacies.

       43.     During this period, from January 26, 2018 to January 24, 2020,           W P.


has only filled two other controlled substances prescriptions in Alabama, according to the report,

namely two September 17, 2018 prescriptions, each for 50 50-milligram tramadol (a Schedule IV

opioid controlled substance used to treat pain) tablets issued by Dr. Alfred Newman.

       44.     Before January 26, 2018, during the period between January 15, 2016 and August

30, 2017,       W.P          received oxycodone prescriptions from Dr. Jose Juan Chung,



                                                 13
       Case 2:20-mj-00173-SRW Document 3 Filed 07/20/20 Page 15 of 50




according to the report. These prescriptions were generally for 60 30-milligram tablets—instead

of the 90 30-milligram tablets prescribed by Beauchamp. I know, based on my experience, that

during the time Dr. Chung was issuing prescriptions to          W.P        ,Dr. Chung was

practicing at Family Practice,the practice of Dr. Gilberto Sanchez. I conducted an investigation

of Dr. Sanchez and the other prescribers practicing at Family Practice. Dr. Chung was not

charged with any unlawful activity as a result of that investigation. However, Dr. Sanchez and

other providers practicing with him were convicted of drug-related offenses. Dr. Sanchez is

presently serving a 145-month sentence.

       4.             L.B.


       45.              L B.           a date of birth of             , 1982.

       46.     According to criminal history records, on September 16, 2006,           L B.


was arrested by the DeKaIb County, Georgia Police Department and charged with misdemeanor

battery. The database does not state the disposition of this case.

       47.     According to the PDMP,          L.B.
                                               L             began receiving prescriptions from

Beauchamp for 90 30-milligram oxycodone tablets on October 26, 2018. Since that time, he

received an identical prescription every month, with the most recent prescription being issued by

Beauchamp on April 16, 2020. In total,         L
                                               L.B.          received 19 such prescriptions from

Beauchamp. He filled those prescriptions at four different pharmacies.

       48.     The October 26, 2018 prescription from Beauchamp was the earliest controlled

substances prescription filled in Alabama by          L
                                                      L.B.       in the last four years. However,

since that time,      L.B.        has also filled six prescriptions for various amounts of

hydrocodone-acetaminophen (a Schedule II opioid commonly used to treat pain). Each

prescription was written by Dr. Albert E. Lester of Montgomery. Dr. Lester issued these



                                                14
      Case 2:20-mj-00173-SRW Document 3 Filed 07/20/20 Page 16 of 50




hydrocodone prescriptions during the same period of time that         L.B.          was receiving

oxycodone prescriptions from Beauchamp.

       5.            M.D.


       49.          M.D.       has a date of birth of            1995.

       50.     I could find no reported criminal history associated with      M.D.


       51.     According to the PDMP report, on November 1, 2018,            M.D.        received a

prescription from Beauchamp for 90 30-milligram oxycodone tablets. This was the first

prescription for any controlled substance reported in the four-year PDMP history report on

     M.D.      . Thereafter, Davis received 17 identical prescriptions from Beauchamp, with the

prescriptions being issued roughly once per month. The most recent prescription reported is

dated March 20, 2020. He filled those prescriptions at five different pharmacies.

       52.     The PDMP database does not reflect M.D filling any other prescriptions for any

other controlled substances in Alabama in the last four years.

       6.            S.M.


       53.          S.M.      has a date of birth of       , 1981.

       54.     According to criminal history records, on March 9, 2004, S.M. was arrested in

Montgomery, Alabama and charged with first-degree theft of property.

       55.     According to the PDMP report for the last four years, S M. first received a

prescription from Beauchamp on March 7, 2016. That prescription was for 90 30-milligram

oxycodone tablets. After that time, S
                                    S.M. received 41 identical prescriptions. The most recent

one was issued by Beauchamp on March 31, 2020. Beauchamp issued these prescriptions on a

roughly monthly basis, with the exception that Beauchamp did not issue her any such




                                                15
        Case 2:20-mj-00173-SRW Document 3 Filed 07/20/20 Page 17 of 50




prescriptions between September 27, 2019 and February 14, 2020. She filled those prescriptions

at seven different pharmacies.

        56.    During the past four years, S M        has not filled any prescriptions for controlled

substances in Alabama that were not issued by Beauchamp. However, according to SOI-1,

 S M.   resides in Georgia. I am unaware as to whether S.M.         has filled prescriptions at

Georgia pharmacies for controlled substances. I do know, however, based on my training, that it

is a red flag for unlawful prescribing when a patient travels from out of state month after month

to obtain a controlled substance prescription from a prescriber. This is so because, if the out-of-

state patient has a legitimate need for a medication, then one would assume that the patient

would get the prescription from a physician in the patient's state of residence.

        Co nclusio ns

        57.    Based on my review of the criminal history records and PDMP database, I

concluded that SOI-1 had provided reliable information. I found it significant that:(1) each

patient had received routine prescriptions for the exact same type and quantity of medication;

(2) all but one of the patients had not received the medications before being started on the

medication by Beauchamp;(3) all but one of the patients was under 40 years old, which is

significant because, in past investigations, I have learned that younger people typically do not

have chronic pain; and (4) all but one of the patients had a criminal record.

        58.    It was also very significant to me that all of the prescriptions were for 30-

milligram oxycodone tablets. I know that oxycodone is manufactured in varying dosage levels

ranging from 5-milligram tablets to 30-milligram tablets. It was significant that all of these

patients were receiving the highest dosage level. I also noted that, in no instance, did the PDMP

indicate that Beauchamp started a patient at a dosage level below 30-milligrams. In my



                                                 16
        Case 2:20-mj-00173-SRW Document 3 Filed 07/20/20 Page 18 of 50




experience, most legitimate prescribers start patients at lower-strength dosage levels and then

gradually increase the strength of a medication if the lower-strength medication does not appear

to be working. It did not appear that Beauchamp had done this when treating any of these

patients.

E.      February 18,2020 Inte rview with Source ofInformation

        59.    On February 18, 2020, I, along with other agents working with me and two

Assistant United States Attorneys met with SOI-1 at the United States Attorney's Office in

Montgomery.

        60.    During the interview, SOI-1 repeated the allegations she/he previously made

regarding Beauchamp.

        61.    She/He also further explained Beauchamp's use of medical records. She/He

stated that physical, paper files are maintained at the office for all patients. She/He reported that

information is transcribed, by a staff member, from the paper file into an electronic medical

record platform. She/He went on to state that: (1)from an unknown date, the practice used the

electronic health records platform, Spring Charts, to store electronic health records;(2) starting

around January 2017, the practice switched from Spring Charts to Practice Fusion to store

electronic heakh records and this platform was used by the practice from in or around January

2017 until in or around September 2019; and (3) in or around September 2019, the practice

switched from Practice Fusion to Patient Now for its electronic records storage and this platform

is currently in use. According to S01-1, each time the practice switched electronic health records

platforms, the only information migrated from one platform to the other was patient identifying

information. Information about medical office visits that occurred before the switching to a new

platform was not moved from the old platform to the new platform. In other words, to determine



                                                 17
      Case 2:20-mj-00173-SRW Document 3 Filed 07/20/20 Page 19 of 50




whether there is a medical record to support a prescription issued by Beauchamp in 2016, one

would have to look in the Spring Charts database—such information would not exist in Practice

Fusion or Patient Now. Likewise, information about a prescription issued in 2018 could only be

found in Practice Fusion.

       62.     SOI-1 went on to state that electronic prescribing is done through the electronic

health records platform currently in use. Therefore, from in or about January of 2017 until in or

about September of 2019, all electronic prescribing was done through Practice Fusion. However,

since September of 2019, electronic prescribing for most patients has moved to Patient Now.

Nevertheless, according to S01-1, when issuing a prescription for a "friend"—one of the people

described above who gets a prescription for a controlled substance without having to come to the

office—Beauchamp continues to use the Practice Fusion system. Beauchamp does so, according

to SOI-1, because he knows that the office staff is not accessing the Practice Fusion system on a

routine basis anymore and therefore cannot monitor what he is doing. Additionally, SOI-1 made

clear that an electronic prescription cannot be done—through any computer system—without

Beauchamp himself entering a code into either his phone or a computer. Therefore, according to

S01-1, there is no way that the prescriptions described in this affidavit could be issued without

Beauchamp's knowledge and consent.

       63.     S01-1 also stated that, sometimes pharmacies or insurance companies would

request to know the diagnoses associated with prescriptions Beauchamp was issuing to his

"Triends." Whenever this would occur, Beauchamp would state that the diagnosis was "low back

pain." I know from my training and experience that "low back pain" is a diagnosis commonly

used by physicians to justify illegitimate prescriptions for pain medications like oxycodone. This




                                                18
        Case 2:20-mj-00173-SRW Document 3 Filed 07/20/20 Page 20 of 50




is done because it can be difficuk, even for a legitimate doctor, to diagnose a cause of low back

pain.

         64.    SOI- I added that, when `Triends" of Beauchamp came to the practice, from time

to time, staff members would question who the people were and why they were there.

Beauchamp would respond, "If I tell you to let someone in, get them in."

         65.    SOI-1 further stated that, in the summer of 2018, Beauchamp stopped being a

primary care and urgent care physician. He wanted to become a "med spa." As such, he began

to focus on: breast implants, tummy tucks, esthetics, and liposuction. He also began to operate a

gift shop in his practice where he sold scented candles and handbags and hired an esthetician

who does, among other things, facials. Based on this information, it does not appear that

Beauchamp should be prescribing monthly, long-term prescriptions for pain medications.

         66.    Finally, SOI-1 provided names of additional people who were,according to her,

receiving from Beauchamp routine prescriptions for 90 30-milligram oxycodone tablets without

having to be seen as patients and without having files. Such people were:         LD

        K.K.          DH              JC                  D.B.             T.S.        DD

D.D.           A.F.            D.W.                  TC          , and     D.G.


F.       Evaluation of Criminal His tories and PDMP Reports ofFe bruary 18,2020 Patients

         67.    Thereafter, I and agents working with me obtained and evaluated criminal history

and PDMP reports associated with 11 of the patients identified by SOI-1 during the February 18,

2020 interview. The following summarizes my findings (so as to better account for the total

number of patients identified by SOI-1, I am continuing the numbering started above). There

were two patients identified by SOI-1 as receiving prescriptions from Beauchamp in the above-




                                                19
      Case 2:20-mj-00173-SRW Document 3 Filed 07/20/20 Page 21 of 50




described manner for whom I and the agents working with me were unable to locate any criminal

history or PDMP records.

       7.             L.D.


       68.               L.D.              has a date of birth of               1990. According to

state records, he resides in Montgomery.

       69.    The criminal history report did not identify any criminal history associated with

      L.D.


       70.    The PDMP report stated that on February 16, 2018,             L.D.        received

two prescriptions from Beauchamp, each for 90 30-milligram oxycodone tablets. Thereafter,

      L.D.       proceeded to receive approximately monthly prescriptions identical to the

February 16, 2018 prescriptions. Beauchamp issued the most recent prescription to            L.D.

L.D. on April 21, 2020. In total, Beauchamp has issued 28 such prescriptions to this patient.

      L.D.       has filled those prescriptions at six different pharmacies.

       71.     According to the PDMP report,           L.D.         received only one other

prescription for a controlled substance in the past five years—a May 18, 2016 prescription for 12

five-milligram hydrocodone tablets issued by Dr. Nima Bahraini. A review of publicly available

information suggests that Dr. Bahraini is an emergency room physician. Based on this

information, and the two year gap in time between the hydrocodone prescription and the

prescriptions issued by Beauchamp, this does not suggest that Beauchamp was continuing any

other doctor's treatment when he began prescribing oxycodone to            LD


       72.    During the period        L.D.          received prescriptions for controlled

substances from Beauchamp, he did not receive any other controlled substances prescriptions

from any other Alabama prescribers.



                                                20
       Case 2:20-mj-00173-SRW Document 3 Filed 07/20/20 Page 22 of 50




       8.            K.K


       73.          K.K.       has a date of birth of             1980. According to state

records, he resides in Montgomery.

       74.     The criminal history report did not identify any criminal history associated with

K.K.


       75.     The PDMP report documenting        K K.   prescriptions for the past five years stated

that, on June 8, 2018, K K received from Beauchamp a prescription for 90 30-milligram

oxycodone tablets. K K. has continued to receive such prescriptions on an approximately

monthly basis since that time. The most recent prescription was issued by Beauchamp on March

28, 2020. In total, K.K. received 22 identical prescriptions from Beauchamp. K
                                                                             K.K. has filled


all prescriptions at the same pharmacy.

       76.     During the five-year period covered by the report, K.K. also filled: (1) a July 29,

2016 prescription issued by Dr. Jacob Griffin, a dentist who practices in Montgomery, according

to publicly available information, for 15 acetaminophen-codeine #3(a Schedule III opioid used

to treat mild to moderate pain) tablets;(2) a March 30, 2017 prescription for 20 7.5-milligram

hydrocodone tablets written by Dr. Richard Kean,a Montgomery oral surgeon according to

publicly available information; (3) a July 7, 2018 prescription for 42 10-milligram hydrocodone

tablets written by Dr. Hadryan H. Vaughn, a Montgomery podiatrist according to publicly

available information; and (4) a March 20, 2019 prescription for 15 acetaminophen-codeine #3

tablets written by Dr. Griffin. In light of the fact that each of these other prescriptions came from

a specialist and each prescription appeared to authorize only small supplies of medicine issued

on non-recurring bases,these other prescriptions may be unrelated to the prescriptions issued by

Beauchamp to K.K.



                                                 21
      Case 2:20-mj-00173-SRW Document 3 Filed 07/20/20 Page 23 of 50




       9.            DH


       77.             D
                       D.H.           has a date of birth of           , 1981. According to state

records, he resides in Grady, Alabama.

               According to criminal history records, since March 19, 2014,            D
                                                                                       D.H.           has
       78.

been arrested on four occasions for third-degree theft of property.

       79.     As for the five-year PDMP report, on January 26, 2018,           D.H.          first

received a prescription from Beauchamp for 90 30-milligram oxycodone tablets. After that time,

he received another identical prescription from Beauchamp approximately once each month. In

total, he has 28 such prescriptions. Beauchamp issued the most recent identical prescription on

April 10, 2020.       D H.        has filled those prescriptions at five different pharmacies.

       80.     The five-year PDMP report does not reflect that          D
                                                                        D.H.       has filled, in

Alabama, any other prescriptions for controlled substances from any other prescribers during the

past five years.

       10.            D B.


       81.           D.B.         has a date of birth of       1988. According to state records, he

resides in Montgomery.

       82.     According to the criminal history report, all has prior state and local arrests

for possession of controlled substances, third-degree assauk, third-degree domestic violence, and

a violation of the family protection act. The report is inconclusive as to whether D B. was ever

convicted of any of these offenses.

       83.     As for the five-year PDMP report for D B. ,that report indicates that, on

October 22, 2018, D          received his first prescription from Beauchamp for 90 30-milligram

oxycodone tablets. After that date, Brown received an identical prescription each month. His



                                                  22
        Case 2:20-mj-00173-SRW Document 3 Filed 07/20/20 Page 24 of 50




most recent identical prescription he received from Beauchamp on March 9, 2020. In total,

 D.B.   received 19 such prescriptions.    D.B. has filled those prescriptions at five different


pharmacies.

        84.    In addition to these 17 prescriptions, D.B. has filled, in the last five years:(1)a

May 21, 2018 prescription for 50 7.5 hydrocodone tablets written by Dr. Eric Buczek, who

appears, based on a notation on the PDMP report, to be a physician at the University of Alabama

— Birmingham Hospital; (2) a June 28, 2018 prescription for 24 5-milligram hydrocodone tablets

written by Dr. Sravani Bantu, an internal medicine physician in Montgomery; and (3) a July 6,

2018 prescription for 24 5-milligram hydrocodone tablets written by Ginger McDougal, as noted

previously, a Montgomery nurse practitioner. It is significant to me that D.B. received

prescriptions for Schedule II opioids from four different prescribers (Buczek, Bantu, McDougal,

and Beauchamp) within a six-month period. In my experience, patients who are seeking

controlled substances for illegitimate reasons often go from doctor to doctor trying to obtain such

prescriptions. I also find it significant that, once Brown started getting prescriptions from

Beauchamp, he appears to have stopped engaging in the practice of going to multiple doctors and

obtaining opioids.

        11.           J C.


        85.               J.C.             has a date of birth of           , 1984. According to

state records, he resides in Montgomery.

        86.    According to the criminal history report,     J.C.   has an August 20, 2009 arrest

by the Montgomery Police Department for second-degree possession of marijuana.

        87.    As for the five-year PDMP report, on December 12, 2018,         J C.    first received

a prescription from Beauchamp for 60 30-milligram oxycodone tablets. The following month,



                                                 23
         Case 2:20-mj-00173-SRW Document 3 Filed 07/20/20 Page 25 of 50




on January 16, 2019,     J.C.   received a prescription for 90 30-milligram oxycodone tablets.

After that,    J.C.   began to receive 90 30-milligram oxycodone prescriptions each month. He

received his most recent such prescription on April 17, 2020. In total,       J.0     received one 60-

tablet prescription and 16 90-tablet prescriptions.       JC    has filled all prescriptions at the

same pharmacy.

         88.    The five-year PDMP report does not reflect that       JC      has filled, in Alabama,

any other prescriptions for controlled substances from any other prescribers during the past five

years.

         12.           TS


         89.            T.S.           has a date of birth of           , 1982. According to state

records, she resides in Montgomery.

         90.    The criminal history report did not identify any criminal history associated with

Shaver.

         91.    As for the PDMP report, this report indicated that, on October 23, 2018, T.S.

received a prescription from Beauchamp for 90 30-milligram oxycodone tablets. After that, she

received an identical prescription each month. Beauchamp issued the most recent prescription to

her on April 13, 2020. In total, T.S. received 19 such identical prescriptions.         T S.   has

filled those prescriptions at six different pharmacies.

         92.    The five-year PDMP report also showed that T-S          received, on March 30, 2016,

a prescription for 14 50-milligram tramadol tablets. This prescription came from Dr. Landon E.

Argo. According to publicly available information, Dr. Argo is an emergency room physician.

Given this fact, the fact that the prescription was a small dosage, and the fact that it was issued

approximately 2.5 years before the first prescription from Beauchamp, the prescription from Dr.



                                                 24
      Case 2:20-mj-00173-SRW Document 3 Filed 07/20/20 Page 26 of 50




Argo does not appear to be a part of the same course of treatment as the treatment provided by

Beauchamp. Other than the prescription written by Dr. Argo, the PDMP report does not indicate

that Shaver filled any other prescriptions in Alabama for controlled substances.

       13.           D.D.


       93.              DD                has a date of birth of           , 1988. According to state

records, he resides in Montgomery.

       94.     The criminal history report showed that             D.D.    had prior convictions in

Alabama state court for third-degree burglary, second-degree theft of property, and first-degree

theft of property. The report further showed that         D.D.        had spent some time in the

custody of the Alabama Department of Corrections.

       95.     According to the five-year PDMP report, on July 27, 2018,             DD


received a prescription from Beauchamp for 90 30-milligram oxycodone tablets.               D.D.


did not receive another prescription in August 2018. He did receive an identical prescription on

September 21, 2018 from Beauchamp. Thereafter, he began to receive an identical prescription

each month from Beauchamp. He last received such a prescription on March 31, 2020. In total,

    D D.     , on 20 occasions, received a prescription from Beauchamp for 90 30-milligram

oxycodone tablets.          D.D.   has filled those prescriptions at five different pharmacies.

       96.     Additionally,       D.D.       received: (1) a September 18, 2016 prescription for 16

50-milligram tramadol tablets from Dr. Shakira Thomas, who appears to be, based on publicly

available information, a Montgomery emergency room physician; (2) a March 20, 2017

prescription for 12 7.5-milligram hydrocodone tablets written by Dr. Thomas J. Decaro, an

emergency medicine doctor in Rock Hill, South Carolina, according to publicly available

documents; and (3) a February 24, 2018 prescription for 8 7.5-milligram hydrocodone tablets



                                                   25
         Case 2:20-mj-00173-SRW Document 3 Filed 07/20/20 Page 27 of 50




from Dr. Patrick M. Jackson, an emergency medicine doctor in Charlotte, North Carolina

according to publicly available information. Each prescription was a short-term prescription

issued by an emergency room doctor, thus, possibly unrelated to the prescriptions Beauchamp

wrote. Moreover, it appears to be significant that       D.D.      did not obtain any controlled

substances prescriptions after he began to receive prescriptions from Beauchamp.

         14.            A F.


         97.              A F.            has a date of birth of           , 1985. According to

state records, he resides in Montgomery.

         98.    According to state law enforcement records, A.F.        was arrested on May 6,

2003 for felony possession of burglar's tools. The records do not indicate that      A F.   was

convicted of this offense.

         99.    Turning to       A F.   five-year PDMP report, on July 25, 2018, A.F.        received

a prescription from Beauchamp for 90 30-milligram oxycodone tablets. From that point on,

  A.F.     received an identical prescription each month from Beauchamp. He last received such

an identical prescription on March 20, 2020.      A
                                                  A.F.   has filled those prescriptions at five

different pharmacies.

         100.   The report does not indicate that, before July 25, 2018,   A
                                                                           A.F.    ever before filled

a prescription for a controlled substance in Alabama. During the period he was filling

prescriptions issued by Beauchamp, A
                                   A.F.         did also fill an August 26, 2018 prescription for 10

50-milligram tramadol tablets written by Dr. Neil L. Christen, an emergency medicine doctor in

Anniston, Alabama, according to publicly available information. It is unclear whether this

prescription is related to those issued by Beauchamp.

         15.            D W.




                                                  26
       Case 2:20-mj-00173-SRW Document 3 Filed 07/20/20 Page 28 of 50




         101.         D.W.
                      D           has a date of birth of          , 1984. According to state records,

he resides in Montgomery.

         102.   The criminal history database did not indicate that      D.W.    had any prior

criminal history.

         103.   According to the five-year PDMP report, Beauchamp first wrote           DW        a

prescription on March 26, 2018. That prescription was for 90 30-milligram oxycodone tablets.

After that, Beauchamp wrote     D.W.    an identical prescription exactly once each month. The

most recent identical prescription was issued on April 17, 2020. In total, Beauchamp has issued

  D.W.    26 such identical prescriptions.      D.W.    filled those prescriptions at seven different

pharmacies.

         104.   The PDMP report also indicated that        D.W.    received, in 2016, three short-term

(two- or three-day) prescriptions for hydrocodone. These prescriptions were issued by

physicians other than Beauchamp. And, in January of 2019, while he was receiving the

prescriptions from Beauchamp, D
                              D.W.           received a 1-day prescription for five oxycodone

tablets from Dr. Brian N. Hassani, a Birmingham emergency medicine physician.

         16.           T.C.


         105.             TC                 has a date of birth of               , 1984. According

to state records, she resides in Montgomery.

         106.   The criminal history database did not indicate that      T C.     had any prior

criminal history.

         107.   According to the PDMP report, on December 11, 2017,             T.C.   received her

first prescription from Beauchamp—a prescription for 80 30-milligram oxycodone tablets. The

next month, on January 9, 2018, she received another prescription from Beauchamp—a



                                                   27
       Case 2:20-mj-00173-SRW Document 3 Filed 07/20/20 Page 29 of 50




prescription for 90 30-milligram oxycodone tablets. Thereafter,        T.C.   received a

prescription for 90 30-milligram oxycodone tablets each month, with the most recent

prescription having been issued on June 4, 2019 except that there was no prescription issued by

Beauchamp in October of 2018. In total,        T C.    received 18 prescriptions for oxycodone

from Beauchamp-17 of which were 90-tablet prescriptions and 1 of which was an 80-tablet

prescription.    T
                 T.C.     filled those prescriptions at three different pharmacies.

        108.    The PDMP report did not reflect that      T
                                                          T.C.    filled any other controlled

substances prescriptions in Alabama in the last five years.

       17.              D G.


        109.              DG            has a date of birth of         1984. Federal records

suggest that he resides in Montgomery. However, I recently viewed what appeared to be D G.

Facebook account. I know that the account was his because the photograph on the account

matched the photographs associated with his criminal history records. The Facebook account

indicated that D.G. is currently residing in San Antonio, Texas. Federal records also indicate

that, when he resided in Montgomery, D.G. worked at Maxwell Air Force Base. Moreover,

according to Department of Defense information obtained during the course of the investigation,

 DG     duty station is presently San Antonio.

        110.    According to criminal history records, D.G. has a prior federal conviction for

driving under the influence of alcohol on federal territory. See United States v. Deandre Gross,

4:12-MJ-201-MSH (M.D. Ga.). For that offense, he received 12 months of probation.

        111.    According to the PDMP report, on March 7, 2016, D G. received his first

prescription from Beauchamp—a prescription for 90 30-milligram oxycodone tablets.

Thereafter, D.G. received an identical prescription from Beauchamp almost once each month.



                                                  28
       Case 2:20-mj-00173-SRW Document 3 Filed 07/20/20 Page 30 of 50




His received his most recent such prescription from Beauchamp on March 17, 2020. In total,
DG    received 43 such prescriptions from Beauchamp. He filled those prescriptions at five

different pharmacies—all within the Montgomery area. This is significant to me, given that he

appears to be presently residing in San Antonio.

       112.    The PDMP report did not reflect that D G filled any other controlled substances

prescriptions in Alabama in the last five years.

       Conclusions

       113.    Based on the above-recounted information, it appears that the information

provided by SOI-1 was further corroborated. Each of the people she/he identified for whom we

were able to find records did in fact receive steady prescriptions from Beauchamp for controlled

substances. Moreover, the prescriptions were almost identical, and almost always monthly.

Furthermore, of the 10 additional individuals listed, all were under 40 and five had past arrests.

G.     Issuance ofSearch Warrants for and Acquisition of Electronic Evidence

       114.    On February 21, 2020, a magistrate judge of this Court issued three search

warrants authorizing the seizure of electronic evidence related to the above-described case. Each

search warrant requested electronically stored patient files related to Beauchamp's treatment of

16 of the 17 individuals listed above (the warrant did not request the records of     DG        ).

One search warrant was directed to Spring Charts (the electronic records provider from an

unknown date until January of 2017, according to SOI-1). The second was directed to Practice

Fusion (the electronic records provider from January of 2017 until in or around September of

2019, according to SOI-1). The third was directed to Patient Now (the electronic records

provider from in or around September of 2019 to the present, according to SOI-1). 1 and agents

working with me served each search warrant on or about February 24, 2020.



                                                   29
       Case 2:20-mj-00173-SRW Document 3 Filed 07/20/20 Page 31 of 50




        115.    On or about February 25, 2020, I received correspondence from Spring Charts

stating that Spring Charts was not in possession of any records responsive to the search warrant.

According to the president of the company, Spring Charts did have a business relationship with

Beauchamp and/or Obelisk Healthcare, L.L.C. However,that business relationship did not allow

Beauchamp or the business to store medical records on any cloud-based server accessible by

Spring Charts. Rather, according to company records, all records storage was done on some

other server, perhaps a server maintained at Beauchamp's office.

        116.    On or about March 6, 2020, I received from Practice Fusion, copies of electronic

records in the business's possession that were responsive to the search warrant. These records,

according to Practice Fusion, were associated with Beauchamp and were maintained on a

Practice Fusion cloud-based server.

        117.    On or about June 17, 2020, I received records from Patient Now. These records,

according to Patient Now,were associated with Beauchamp and were maintained on a Patient

Now cloud-based server.

H.      March 2,2020 Telephone Call from Source ofInformation

        118.    On March 2, 2020, I received a telephone call from SOI-1. During that call, SOI-

1 stated that a patient of Beauchamp's,          M
                                                 M.C.         , met with Beauchamp at

Beauchamp's office that day. SOI-1 stated that         M C.   is a weight loss and oxycodone-

receiving patient of Beauchamp's. SOI-1 stated that Beauchamp requested an employee, Sarah,

to create a medical file for    M
                                M.C.    . After the medical file was created, Beauchamp took the

file into his office within the building.




                                                  30
       Case 2:20-mj-00173-SRW Document 3 Filed 07/20/20 Page 32 of 50




        119.   SOI-1 also stated that Beauchamp had recently asked her/him to start seeing

Suboxone patients. SOI-1 had responded to Beauchamp that she/he was not going to falsify

medical records.

I.     March 5,2020 ABME Call with Pharmacist and April 7,2020 DEA Interview of
       Pharmacist

       1.      March 5,2020 ABME Call

        120.   On or about March 5, 2020, I received from an investigator employed by the

ABME a recording. On that recording, I heard the ABME investigator participate in a telephone

conversation with Kelly Pickard, a Montgomery-area pharmacist. The recording suggested that

Pickard had telephoned the ABME and asked for someone to return her call. The recording was

of the investigator returning the call of Pickard.

        121.   At the beginning of the call, Pickard stated that she had developed "questions"

about oxycodone prescriptions coming from Beauchamp and therefore had telephoned

Beauchamp's office. Specifically, she was concerned about a prescription to a patient, P.A.

P.A. , because there was no PDMP history of P A. having ever received oxycodone before.


Pickard said that she spoke with Beauchamp briefly when she called and he was unable to

explain the prescription. She also said that, according to the receptionist, the practice was a

"med spa" and that it was not a pain management clinic. However, Beauchamp then told Pickard

that he was certified as a pain doctor. Accordingly, Pickard was calling the ABME to confirm

whether Beauchamp was a pain management doctor, in light of the frequency of Beauchamp

prescribing maximum-strength oxycodone doses.

        122.   Pickard also had concerns about another patient who, according to the PDMP

database, had never taken opioids before October 11, 2019, when Beauchamp started the patient

on 30-milligram oxycodone tablets. That patient wa=111M.


                                                 31
       Case 2:20-mj-00173-SRW Document 3 Filed 07/20/20 Page 33 of 50




       123.    Pickard stated that seemingly "ar of Beauchamp's patients receive 30-

milligrams of oxycodone three times per day once they were titrated up to that level. She

speculated that Beauchamp, alone, was the reason that the pharmacy kept auto-ordering more 30-

milligram oxycodone tablets.

       124.    After hearing this information, the investigator asked Pickard whether there were

any other Beauchamp patients who she had noticed were receiving troubling oxycodone

prescriptions. She looked at records and then named         M.P       . Pickard stated that,

according to her notes, she had called Beauchamp's office regarding prescriptions for 30-

milligram oxycodone tablets Beauchamp had given to       M
                                                         M.P. . Beauchamp told Pickard that


"the patient had been relocatee and "he believed the patient had been on therapy." However,

Beauchamp had no documentation of M P.         having received oxycodone from some other

provider before.

       125.    At the conclusion of the call, Pickard stated that she "knew there were more

names" of patients receiving 30-milligram oxycodone prescriptions from Beauchamp. She

offered to notify the ABME investigator if she identified more patients.

       2.      April 7,2020 DEA Interview

       126.    Subsequently, on or about April 7, 2020, a DEA task force officer and I

interviewed Pickard. Pickard stated that she was refusing to fill some prescriptions from

Beauchamp because of concerns about the amounts of medication prescribed and the lack of

diagnostic codes associated with the prescriptions. Pickard noted that she had previously

provided all of the information about Beauchamp to the ABME.

J.     Evaluation of Criminal Histories and PDMP Reports ofPatients Identified on
       March 2 and 5,2020




                                               32
      Case 2:20-mj-00173-SRW Document 3 Filed 07/20/20 Page 34 of 50




         127.   Thereafter, I and agents working with me obtained and evaluated criminal history

and PDMP reports associated with the four patients mentioned during the March 2 call with SOI-

1 and the March 5 call between the ABME investigator and the pharmacist. The following

summarizes my findings (so as to better account for the total number of patients identified by

SOI-1, I am continuing the numbering started above).

         18.           M.C.


         128.                 M.C.                 has a date of birth of              1983.

According to state records, she resides in Montgomery. The criminal history database did not

indicate that   M.C.    had any prior criminal history.

         129.   According to the PDMP report, on April 17, 2015,       M.C.     received her first

controlled substance prescription from Beauchamp—a prescription for 90 30-milligram

oxycodone tablets. Next, on December 1, 2015,         M.C.    received an identical prescription

from Beauchamp. Since that time, she has periodically received identical prescriptions.

BetweenNovember of 2018 and February of 2020, she received an identical prescription each

month. She received the most recent one on March 31, 2020. In total,          M.C.     received 34

prescriptions from Beauchamp, each one being for 90 30-milligram oxycodone tablets.

  M.C.     filled those prescriptions at three different pharmacies.

         130.   The PDMP report did not reflect that      M.C.
                                                          m      filled any other controlled

substances prescriptions in Alabama in the last five years.

         131.   As noted, according to SOI-1, Beauchamp asked an employee to create a file for

  M.C.     on or about March 2, 2020. This seems significant, given that        M
                                                                                M.C.     had been

receiving regular controlled substances prescriptions from Beauchamp for almost five years

before the date on which he asked an employee to create a file for her. I know that it is outside



                                                 33
         Case 2:20-mj-00173-SRW Document 3 Filed 07/20/20 Page 35 of 50




the course of normal medical practice to prescribe maximum-strength Schedule II controlled

substances to a patient for whom no file is kept.

           19.        PA


           132.       P.A.      has a date of birth of           1963.

           133.                                                    P.A. had any prior criminal
                  Criminal history databases did not indicate that P

history.

           134.   According to the PDMP report P A. has not, in the last five years, filled any

                                                                                   P.A.
controlled substances prescriptions in Alabama. This is not surprising, given that P             lack of

history with controlled medications caused the pharmacist, Pickard, to telephone Beauchamp and

then the ABME investigator. Based on the absence of entry in the PDMP report, it suggests that

Pickard declined to fill the prescription for Pickard after Beauchamp was unable to explain the

rationale. Ifthis is the case,it would not be surprising. I know from my training and experience

that pharmacists have an obligation to refrain from filling controlled substances prescriptions that

appear to have been written outside the normal course of medical practice or for no legitimate

medical reason.

           20.         J.T.


           135.                J T.                has a date of birth of            1983. According

to federal records, he resides in Montgomery.

           136.   According to court records, on September 22, 2008,        J.T.   was convicted of one

count of bank larceny. He received a sentence of five years of probation. See United States v.

  J.T.                                . On September 27, 2012, the United States Probation Office

filed a motion to revoke      J.T.      probation. In the petition, the probation officer alleged that

  J T.     had recently been convicted, in Tennessee state court, of possession of marijuana. The



                                                    34
         Case 2:20-mj-00173-SRW Document 3 Filed 07/20/20 Page 36 of 50




petition stated that the state court had sentenced    J    to 11 months and 29 days on that

conviction. On November 1, 2012, the Court held a revocation hearing, found              J T.   guilty of

the violation, and sentenced him to one day in custody.

         137.   According to the PDMP report, on October 11, 2019,         J.T.     received his first

prescription from Beauchamp—a prescription for 80 30-milligram oxycodone tablets.

Thereafter, on November 11, 2019,       J T.   received a prescription from Beauchamp for 60 30-

milligram oxycodone tablets. On December 30, 2019,         J.T.
                                                           J        received a prescription from

Beauchamp for 90 30-milligram oxycodone tablets. Most recently, on February 4, 2020,

  J T.    received another prescription identical to the December 30, 2019 prescription. In total,

  J.T.    received four prescriptions for 30-milligram oxycodone tablets from Beauchamp.

  J.T     filled those prescriptions at two different pharmacies.

         138.   The PDMP report indicated that, before October of 2019,           J T.   had rece ived

four short-term prescriptions for 7.5-milligram hydrocodone tablets. Each prescription was

issued in 2017 and each one was issued by Dr. Kent D. Hill of Montgomery. According to

publicly available information, Dr. Hill is a dentist. Therefore, these hydrocodone prescriptions

do not appear to be related to the treatment provided by Beauchamp.

         21.           M.P.


         139.            M P.           has a date of birth of         , 1986.

         140.   According to criminal history records, M P.         was convicted, in Michigan state

court, of misdemeanor possession of marijuana. He received a sentence of 12 months of

probation.

         141.   According to the PDMP report, on March 22, 2016,         M P.      received his first

prescription from Beauchamp—a prescription for 90 30-milligram oxycodone tablets.



                                                 35
       Case 2:20-mj-00173-SRW Document 3 Filed 07/20/20 Page 37 of 50




Thereafter,        J.P.      received almost monthly identical prescriptions from Beauchamp until his

most recent prescription—issued on May 4, 2018. The only month in which                    J.P.     did not

receive from Beauchamp a prescription for 90 30-milligram oxycodone was February of 2017.

In total,     JJ.P.       received 25 identical prescriptions. He filled those prescriptions at two

different pharmacies.

        142.          The PDMP report suggests that, before March of 2016,          J.P.   had not filled

any controlled substances prescriptions in Alabama. On March 24, 2016—two days after he

received his first prescription from Beaucham                 J.P.    received a prescription from Dr.

Jeremiah Parker for 30 7.5-milligram hydrocodone acetaminophen tablets. According to

publicly available documents, Dr. Parker is a Montgomery dentist. It is unclear whether the

hydrocodone tablets were for the same condition being treated by Beauchamp. However that is

the only other controlled substance prescription             J.P.    received. Also notable,      J.P.   took

the prescription from Dr. Parker to a pharmacy different than the two he used to fill the

Beauchamp prescriptions.

K.      Expe rt Evaluation ofPDMP Re ports

            143.      During the past weeks, I consulted an independent medical expert licensed to

practice medicine in the state of Georgia, Dr. Gene Kennedy. Dr. Kennedy has been qualified to

testify in federal court on numerous occasions regarding the appropriateness of controlled

substances prescriptions. He currently practices pain management, but previously maintained a

general practice.

        144.          Initially, I sent to Dr. Kennedy:(1) the PDMP reports associated with patients 1

through 16 listed in this affidavit; and (2) a report summarizing all of the controlled prescriptions

Beauchamp issued in the last year.



                                                        36
       Case 2:20-mj-00173-SRW Document 3 Filed 07/20/20 Page 38 of 50




       145.   On or about March 10, 2020, I received a letter from Dr. Kennedy summarizing

his findings regarding the PDMP materials. The report is reproduced as follows:

       March 10, 2020

       S.A. Darryl Renton
       Drug Enforcement Administration
       Birmingham, Alabama

       Dear Mr. Henton:                             RE: Case GL-20-0011

       I have reviewed the PDMP documentation pertaining to Dr. Beauchamp.

       In my opinion, the reports contain some findings that may be indicative of the non-
       legitimate prescribing of scheduled medications.

       In support of this assertion, I would note that of the individual patient PDMPs
       reviewed:

      • All patients received oxycodone 30 mg on their initial encounter, as far as the
        provided PDMP shows. (Attachments A through R)
      • All patients ultimately received oxycodone 30 mg, #90 per month.
      • 8 patients had received very short courses of lower dosage scheduled
        medications from other providers prior to presentation. (Attachments A
        through E, G, H)
      • 10 patients had NO previous oxycodone prescriptions present on their PDMP
        reports prior to presentation. (Attachments I through R)
      • 4 patients had prescriptions filled at an alarming number of pharmacies.
        (Attachments G,L, N,O)

       The one year PDMP was extensive. The document was 117 pages long. With this
       in mind, I reviewed only up to the letter G, and have attached some examples of
       remarkable findings.

       I would note:

      • 2 patients with the surname of Acreman frequently received scheduled
        medications within a day of each other, and occasionally on the same day.
        These medications included alprazolam, clonazepam and Suboxone.
        (Attachment S)
      • Patient     B     consistently received simultaneous prescriptions for
        dextroam hetamine and phentermine. (Attachment T)
      • Patient all consistently received prescriptions for dextroamphetamine and
        alprazolam. (Attachment U)


                                               37
         Case 2:20-mj-00173-SRW Document 3 Filed 07/20/20 Page 39 of 50




         • 3 patients who appear to be in the same family all received prescriptions for
           oxycodone 30 mg #90. At least 2 of these patients repeatedly received their
           prescriptions on the same day, and on one occasion, all 3 received prescriptions
           on the same da (Attachment V)
         • 1 patient,                    consistently received simultaneous prescriptions
           for buprenorphine, Soma, Diazepam, Dronabinol and methylphenidate.
           (Attachment W)

                                           This is alarming.

         It would be necessary to review individual patient charts to have a definitive, fully
         informed opinion as to whether these prescriptions were provided for a legitimate
         medical purpose and within the course of acceptable medical practice.

         However, based solely on the PDMP reports provided the prescribing pattern is not
         reflective of what would be expected to be prescribed in an ordinary practice.

         Please do not hesitate to contact me if you have any questions regarding my review
         of the PDMP reports.

         Sincerely,

         /s/Gene S. Kennedy

         Gene S. Kennedy, M.D.

L.       May 26,2020 Contact with Source ofInformation

         146.   On or about May 26, 2020, I received additional information from SOI-1. SOI-1

stated that, on or about May 21, 2020, between 2:00 PM and 5:00 PM,Beauchamp and another

man, identified as'      M    " were discussing the physical records associated with the patients

who received Suboxone, or buprenorphine from Beauchamp. SOI-1 overheard Beauchamp tell

     M     that he was going to start taking patient files associated with Suboxone patients to his

(Beauchamp's) residence.

         147.   SOI-1 also stated that Beauchamp had recently installed a new security camera in

the file room at his medical office.

M.       Expert Evaluation of Medical Files



                                                  38
      Case 2:20-mj-00173-SRW Document 3 Filed 07/20/20 Page 40 of 50




       148.      During the spring and summer of 2020, I sent to the medical expert, Dr. Kennedy,

copies of patient records maintained by Beauchamp and obtained by way of the search warrants

served on the electronic medical records providers. I asked him to review the records found in

the Patient Now and Practice Fusion databases pertaining to three patients. Dr. Kennedy selected

the records of          T.C.                D.W.         and       T S.       to review. He reviewed

those records to assess whether the oxycodone prescriptions written to those three patients by

Beauchamp were issued for legitimate medical purposes and within the normal course of

professional medical practice.

       149.      On or about July 1, 2020, I received a cover letter and three reports from Dr.

Kennedy. Each report pertained to one of the patient files. Dr. Kennedy's findings are as set

forth below.

       150.      As for the cover letter, it was dated June 28, 2020. It stated, in part, "In reviewing

the charts and PDMP documentation, I concluded that the scheduled prescriptions provided by

Dr. Beauchamp were issued outside the scope of usual medical practice for each of the 3 charts.

I also concluded that the scheduled prescriptions (oxycodone) were not provided for a legitimate

medical purpose in each of the charts." In the conclusion section of the letter, Dr. Kennedy

summarized his findings, stating: "The prescribing demonstrated in the 3 medical charts

reviewed was perilous to the patients and to the community at large, outside the scope of usual

medical practice and not for a legitimate medical purpose."

       151.      In his report on the        T.C.         electronic files, Dr. Kennedy wrote,

among other things: (1)"There was no diagnostic assessment of this patienr;(2) although the

patient presented with a complaint of neck pain at her initial encounter, Beauchamp "did not do a

neck examinatioe; (3) Beauchamp never documented a treatment rationale in the chart;(4)



                                                    39
         Case 2:20-mj-00173-SRW Document 3 Filed 07/20/20 Page 41 of 50




Beauchamp never attempted to obtain past medical records; and (5) Beauchamp "provided an

extraordinarily large number of oxycodone prescriptions that are unaccounted for." At the

conclusion of the report, Dr. Kennedy stated,"As noted, this patient was provided with ongoing

prescriptions for 30 mg oxycodone pills without encounter notes, credible examinations or any

support whatsoever. In the absence of further, unreviewed physician documentation, in my view

it would be impossible to support the prescriptions provided."

         152.   In his report on the         D.W.        electronic files, Dr. Kennedy wrote, among

other things: (1)the physical examinations documented were not credible; (2) Beauchamp did

not attempt to obtain past medical records;(3) Beauchamp did not request diagnostic studies to

determine the cause of the "low back pain" reported by the patient; (4) Beauchamp "initiated

oxycodone at 90 mg per day (135 MME) in an opioid naïve patient without a credible treatment

rationale or treatment plan," which Dr. Kennedy stated"-was perilous"; and (5) Beauchamp

"provided a large number of oxycodone prescriptions that [were] not discussed in messages or in

encounter notes." Dr. Kennedy concluded this report by stating that the prescriptions provided to

  D.W.    by Beauchamp"-were outside the course of usual medical practice and were not

prescribed for a legitimate medical purpose." He noted that these prescriptions "represented a

significant danger both to the patient and to the public at large," noting that "[a] fatal outcome

would not have been surprising."

         153.   Last, in his report on the      T.S.        electronic files, Dr. Kennedy wrote,

among other things: (1) Beauchamp "did not credibly obtain past medical records";(2)

Beauchamp "did not perform credible patient evaluations"; (3) Beauchamp "provided ongoing

oxycodone prescriptions without documented encounters or meaningful physician follow-up";

and (4) Beauchamp "also provided this patient with a large number of oxycodone prescriptions



                                                    40
       Case 2:20-mj-00173-SRW Document 3 Filed 07/20/20 Page 42 of 50




that are unaccounted for." Dr. Kennedy concluded this report by stating that the prescriptions

Beauchamp wrote to T S. `Vere outside the course of usual medical practice and were not

prescribed for a legitimate medical purpose." He again noted that "[a] fatal outcome would not

have been surprising."

N.       Recent Prescribing Records

         154.   I have recently reviewed PDMP reports summarizing Beauchamp's prescribing of

controlled substances between April 2020 and the present. It appears, based on my review of

these reports, that Beauchamp stopped prescribing controlled substances entirely to the above-

listed patients sometime around late March or early April of 2020. I am not aware of the cause

of such discontinuation.

         155.   Moreover, recent reports do not indicate that Beauchamp has recently prescribed

oxycodone to any of his patients. This marks a sudden and abrupt change in practice that is, to

date, unexplained.

O.       Information Regarding Residence

         156.   During the course of the investigation, I have determined that Beauchamp resides

at 1160 Laurel Brook Lane, Montgomery, Alabama 36117. I have done so through the following

means.

         157.   First, I have obtained records from Alabama Power Co. related to the electricity

service provided to the premises to be searched. Those records show that the account is in

service under the name of Beauchamp. It has been in this state since on or about August 4, 2009.

The most recent bill, according to the records I obtained (which are dated June 19, 2020) was

issued on or about June 18, 2020.




                                                41
      Case 2:20-mj-00173-SRW Document 3 Filed 07/20/20 Page 43 of 50




        158.   Additionally, on or about June 3, 2020, at around 7:00 AM,a DEA task force

officer, another agent, and I began to conduct surveillance at the premises to be searched. At

around 8:01 AM,the task force officer observed Beauchamp exit the side of the residence. He

entered a vehicle parked at the residence and then departed. Agents followed Beauchamp from

the residence to his office—he made no stops in between.

       159.    At around 8:19 AM.,a DEA special agent observed Beauchamp park the vehicle

at the office of Obelisk Healthcare/Symmetry Medspa, located at 4705 Woodmere Boulevard,

Montgomery, Alabama 36106. The agent observed Beauchamp exit the vehicle carrying a

briefcase, walk to the building, and enter the building.

       160.    I submit that there is probable cause to search the residence based on the

following facts. First, as noted, S01-1 reported overhearing Beauchamp say that he was moving

medical records from his office to his residence. Second, as documented above, Beauchamp's

residence appears to be the premises to be searched. Third, an agent observed Beauchamp carry

a briefcase from his vehicle to his office after seeing Beauchamp leave his house, thus suggesting

that Beauchamp carries work (including, possibly, medical records) home with him.

         COMPUTERS,ELECTRONIC STORAGE,AND FORENSIC ANALYSIS

       161.    As described above and in Attachment B,this application seeks permission to

search for records that might be found on the premises, in whatever form they are found. One

form in which the records might be found is data stored on a computer's hard drive or other

storage media. Thus, the warrant applied for would authorize the seizure of electronic storage

media or, potentially, the copying of electronically stored information, all under Rule

41(e)(2)(B)•




                                                 42
      Case 2:20-mj-00173-SRW Document 3 Filed 07/20/20 Page 44 of 50




       162.    I submit that if a computer or storage medium is found on the PREMISES, there

is probable cause to believe those records will be stored on that computer or storage medium, for

at least the following reasons. First, according to SOI-1, Beauchamp maintained some electronic

medical records through Spring Charts. However, according to Spring Charts, the records

associated with Beauchamp's account are only accessible through a client-maintained server.

Accordingly, it is likely that such records may only be accessed through a forensic search of

Beauchamp's computers—including any computers he may have at his residence. Second, as

noted, SOI-1 reported that Beauchamp uses his phone to e-prescribe. Accordingly, records of e-

prescribing may be found only through a search of Beauchamp's telephone or other electronic

devices. Such telephones or electronic devices may be located at his residence. This is so given

that, as noted, an agent observed Beauchamp carry a briefcase into his office after leaving his

residence.

       163.    Based on my knowledge, training, and experience, I know that computer files or

renmants of such files can be recovered months or even years after they have been downloaded

onto a storage medium, deleted, or viewed via the Internet. Electronic files downloaded to a

storage medium can be stored for years at little or no cost. Even when files have been deleted,

they can be recovered months or years later using forensic tools. This is so because when a

person "deletes" a file on a computer, the data contained in the file does not actually disappear;

rather, that data remains on the storage medium until it is overwritten by new data.

       164.    Therefore, deleted files, or rerrmants of deleted files, may reside in free space or

slack space—that is, in space on the storage medium that is not currently being used by an active

file—for long periods of time before they are overwritten. In addition, a computer's operating

system may also keep a record of deleted data in a "swap" or "recovery" file.



                                                43
      Case 2:20-mj-00173-SRW Document 3 Filed 07/20/20 Page 45 of 50




        165.   Wholly apart from user-generated files, computer storage media—in particular,

computers' internal hard drives—contain electronic evidence of how a computer has been used,

what it has been used for, and who has used it. To give a few examples, this forensic evidence

can take the form of operating system configurations, artifacts from operating system or

application operation, file system data structures, and virtual memory "swap" or paging files.

Computer users typically do not erase or delete this evidence, because special software is

typically required for that task. However, it is technically possible to delete this information.

        166.   Similarly, files that have been viewed via the Internet are sometimes

automatically downloaded into a temporary Internet directory or "cache."

Based on actual inspection of other evidence related to this investigation, I am aware that

computer equipment was used to generate, store, and print documents used in the drug

trafficking scheme. There is reason to believe that there is a computer system currently located

on the premises

        167.   As further described in Attachment B, this application seeks permission to locate

not only computer files that might serve as direct evidence of the crimes described on the

warrant, but also for forensic electronic evidence that establishes how computers were used, the

purpose of their use, who used them, and when. There is probable cause to believe that this

forensic electronic evidence will be on any storage medium in the PREMISES because:

               a.      Data on the storage medium can provide evidence of a file that was once

on the storage medium but has since been deleted or edited, or of a deleted portion of a file (such

as a paragraph that has been deleted from a word processing file). Virtual memory paging

systems can leave traces of information on the storage medium that show what tasks and

processes were recently active. Web browsers, e-mail programs, and chat programs store



                                                 44
      Case 2:20-mj-00173-SRW Document 3 Filed 07/20/20 Page 46 of 50




configuration information on the storage medium that can reveal information such as online

nicknames and passwords. Operating systems can record additional information, such as the

attachment of peripherals, the attachment of USB flash storage devices or other external storage

media, and the times the computer was in use. Computer file systems can record information

about the dates files were created and the sequence in which they were created, although this

information can later be falsified.

               b.      As explained herein, information stored within a computer and other

electronic storage media may provide crucial evidence of the "who, what, why, when, where,

and how" of the criminal conduct under investigation, thus enabling the United States to

establish and prove each element or alternatively, to exclude the innocent from further suspicion.

In my training and experience, information stored within a computer or storage media (e.g.,

registry information, communications, images and movies, transactional information, records of

session times and durations, internet history, and anti-virus, spyware, and malware detection

programs) can indicate who has used or controlled the computer or storage media. This "user

attributioe evidence is analogous to the search for "indicia of occupancy while executing a

search warrant at a residence. The existence or absence of anti-virus, spyware, and malware

detection programs may indicate whether the computer was remotely accessed,thus inculpating

or exculpating the computer owner. Further, computer and storage media activity can indicate

how and when the computer or storage media was accessed or used. For example, as described

herein, computers typically contain information that log: computer user account session times

and durations, computer activity associated with user accounts, electronic storage media that

connected with the computer, and the IP addresses through which the computer accessed

networks and the internet. Such information allows investigators to understand the chronological



                                                45
      Case 2:20-mj-00173-SRW Document 3 Filed 07/20/20 Page 47 of 50




context of computer or electronic storage media access,use, and events relating to the crime

under investigation. Additionally, some information stored within a computer or electronic

storage media may provide crucial evidence relating to the physical location of other evidence

and the suspect. For example, images stored on a computer may both show a particular location

and have geolocation information incorporated into its file data. Such file data typically also

contains information indicating when the file or image was created. The existence of such image

files, along with external device connection logs, may also indicate the presence of additional

electronic storage media (e.g., a digital camera or cellular phone with an incorporated camera).

The geographic and timeline information described herein may either inculpate or exculpate the

computer user. Last, information stored within a computer may provide relevant insight into the

computer user's state of mind as it relates to the offense under investigation. For example,

information within the computer may indicate the owner's motive and intent to commit a crime

(e.g., internet searches indicating criminal planning), or consciousness of guilt (e.g., running a

"wipine program to destroy evidence on the computer or password protecting/encrypting such

evidence in an effort to conceal it from law enforcement).

               c.      A person with appropriate familiarity with how a computer works can,

after examining this forensic evidence in its proper context, draw conclusions about how

computers were used, the purpose of their use, who used them, and when.

               d.      The process of identifying the exact files, blocks, registry entries, logs, or

other forms of forensic evidence on a storage medium that are necessary to draw an accurate

conclusion is a dynamic process. While it is possible to specify in advance the records to be

sought, computer evidence is not always data that can be merely reviewed by a review team and

passed along to investigators. Whether data stored on a computer is evidence may depend on



                                                 46
          Case 2:20-mj-00173-SRW Document 3 Filed 07/20/20 Page 48 of 50




other information stored on the computer and the application of knowledge about how a

computer behaves. Therefore, contextual information necessary to understand other evidence

also falls within the scope of the warrant.

                 e.     Further, in finding evidence of how a computer was used, the purpose of

its use, who used it, and when, sometimes it is necessary to establish that a particular thing is not

present on a storage medium. For example, the presence or absence of counter-forensic

programs or anti-virus programs (and associated data) may be relevant to establishing the user's

intent.

          168.   In most cases,a thorough search of a premises for information that might be

stored on storage media often requires the seizure of the physical storage media and later off-site

review consistent with the warrant. In lieu of removing storage media from the premises, it is

sometimes possible to make an image copy of storage media. Generally speaking, imaging is the

taking of a complete electronic picture of the computer's data, including all hidden sectors and

deleted files. Either seizure or imaging is often necessary to ensure the accuracy and

completeness of data recorded on the storage media, and to prevent the loss of the data either

from accidental or intentional destruction. This is true because of the following:

                 a.     The time required for an examination. As noted above, not all evidence

takes the form of documents and files that can be easily viewed on site. Analyzing evidence of

how a computer has been used, what it has been used for, and who has used it requires

considerable time, and taking that much time on premises could be unreasonable. As explained

above, because the warrant calls for forensic electronic evidence, it is exceedingly likely that it

will be necessary to thoroughly examine storage media to obtain evidence. Storage media can

store a large volume of information. Reviewing that information for things described in the



                                                 47
      Case 2:20-mj-00173-SRW Document 3 Filed 07/20/20 Page 49 of 50




warrant can take weeks or months, depending on the volume of data stored, and would be

impractical and invasive to attempt on-site.

               b.      Technical requirements. Computers can be configured in several different

ways,featuring a variety of different operating systems, application software, and configurations.

Therefore, searching them sometimes requires tools or knowledge that might not be present on

the search site. The vast array of computer hardware and software available makes it difficult to

know before a search what tools or knowledge will be required to analyze the system and its data

on the Premises. However, taking the storage media off-site and reviewing it in a controlled

environment will allow its examination with the proper tools and knowledge.

               c.      Variety offorms of electronic media. Records sought under this warrant

could be stored in a variety of storage media formats that may require off-site reviewing with

specialized forensic tools.

        169.   Based on the foregoing, and consistent with Rule 41(e)(2)(B), the warrant I am

applying for would permit seizing, imaging, or otherwise copying storage media that reasonably

appear to contain some or all of the evidence described in the warrant, and would authorize a

later review of the media or information consistent with the warrant. The later review may

require techniques, including but not limited to computer-assisted scans of the entire medium,

that might expose many parts of a hard drive to human inspection in order to determine whether

it is evidence described by the warrant.

        170.   Because several people share the premises as a residence, it is possible that the

premises will contain storage media that are predominantly used, and perhaps owned, by persons

who are not suspected of a crime. If it is nonetheless determined that that it is possible that the




                                                 48
   Case 2:20-mj-00173-SRW Document 3 Filed 07/20/20 Page 50 of 50




things described in this warrant coukl be found on any of those cornputers or storage media, the

warrant applied for would permit the seizure and review of those items as well.

                                         CONCLUSION

       171.    Based on the forgoing, I request that the Court issue the proposed search warrant.

        17/.   The warrant seeks authority to search electronic devices found on the premises.

Probable cause exists to search these devices in light of the fact that electronic medical records

are maintained on practice computers.

                                              Respectful         itted,



                                              Sub ri d electronitrally nd sworn
                                              to telephonically on July 20, 2020.
                                              Darryl Henton
                                              Special Agent
                                              Drug Enforcement Agency



Sworn to bcfore me this 20thday of July, 2020.


/s/ Susan Russ Walker
 SUSAN RUSS WALKER
 UNITED STATES MAGISTRATE JUDGE




                                                49
